Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 1 of 52 PageID #:
                                    2567



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 GERALD W. CORDER,

         Plaintiff,
 v.                                                               Civil Action No. 1:18-CV-30
                                                                  Hon. Judge Irene M. Keeley
 ANTERO RESOURCES CORPORATION,
 a Delaware corporation,                                          c/w 1:18CV31, 1:18CV32,
                                                                  1:18CV33, 1:18CV34, 1:18CV35,
         Defendant.                                               1:18CV36, 1:18CV37, 1:18CV38,
                                                                  1:18CV39, 1:18CV40 for purposes of
                                                                  discovery and setting schedule

                                 DECLARATION OF KRIS L. TERRY

         Pursuant to 28 U.S.C. § 1746, Kris L. Terry declares as follows:

         1.         I am over the age of majority and competent to testify to the matters contained

 herein. Unless otherwise specified, my testimony is based on personal knowledge.

         2.         I am the principal of Kris Terry & Associates, Inc., a consulting firm in the oil and

 gas industry. I have more than thirty years’ experience in the oil and gas industry.

         3.         I have been retained by the attorneys for Antero Resources Corporation (“Antero”)

 to provide my opinion as an expert in the oil and gas industry concerning the customs and practices

 of the oil and gas industry, the usage of terms in the oil and gas industry and their particularized

 meaning, and how such customs and practices apply in the context of royalty calculation under the

 leases at issue.

         4.         A true and correct copy of the Expert Report of Kris L. Terry dated March 13, 2020

 (“Expert Report”) is attached hereto as “Exhibit 1” and incorporated herein.

         5.         A true and correct copy of my resume, including a list of recent testimony is

 attached as Exhibit A to my Expert Report and incorporated herein.




                                                EXHIBIT B
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 2 of 52 PageID #:
                                    2568



           6.    A true and correct copy of a list of documents that I had reviewed as of March 13,

 2020, in order to conduct my study and analysis and to formulate my opinions is attached as Exhibit

 B to my Expert Report and incorporated herein.

           7.    A true and correct copy of a summary that I prepared of the royalty clauses in each

 of Plaintiffs’ leases in this action is attached as Exhibit C to my Expert Report and incorporated

 herein.

           8.    A true and correct copy of a map that I requested Antero to produce based on its

 business records to depict the location of Plaintiffs’ leased acreage and Antero’s drilling units with

 associated wells is attached as Exhibit D to my Expert Report and incorporated herein.

           9.    A true and correct copy of a map that I requested Antero to produce based on its

 business records to provide an example of Antero’s wells with gas that is sometimes processed

 and sometimes unprocessed and the alternative marketing outlets in the field is attached as Exhibit

 E to my Expert Report and incorporated herein.

           10.   A true and correct copy of a map that I requested Antero to produce based on its

 business records to provide an example of possible transportation paths and sales locations for in-

 basin sales of residue gas is attached as Exhibit F to my Expert Report and incorporated herein.

           11.   A true and correct copy of a map that I requested Antero to produce based on its

 business records to provide an example of possible transportation paths and sales locations for out-

 of-basin sales of residue gas is attached as Exhibit G to my Expert Report and incorporated herein.

           12.   An updated, true, and correct copy of my resume, including a list of more recent

 testimony, was produced on December 17, 2020, as Bates-stamped AGC-012766 to AGC-012769

 and is incorporated herein.




                                                   2
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 3 of 52 PageID #:
                                    2569


             3.        updated, true, and correct        a list of documents that I        as of

                   2020, in order to further                       and was            as

             2773 to AGC-012776 and is

                     under penalty    perjury           laws of the United States           the

              is true and correct.          on             I
                                                        ~-'---'
                                                                  2021.




                                                        Kris L. Terry




                                                    3
  12147610
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 4 of 52 PageID #:
                                    2570
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 5 of 52 PageID #:
                                    2571
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 6 of 52 PageID #:
                                    2572
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 7 of 52 PageID #:
                                    2573
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 8 of 52 PageID #:
                                    2574
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 9 of 52 PageID #:
                                    2575
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 10 of 52 PageID #:
                                    2576
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 11 of 52 PageID #:
                                    2577
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 12 of 52 PageID #:
                                    2578
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 13 of 52 PageID #:
                                    2579
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 14 of 52 PageID #:
                                    2580
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 15 of 52 PageID #:
                                    2581
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 16 of 52 PageID #:
                                    2582
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 17 of 52 PageID #:
                                    2583
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 18 of 52 PageID #:
                                    2584
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 19 of 52 PageID #:
                                    2585
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 20 of 52 PageID #:
                                    2586
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 21 of 52 PageID #:
                                    2587
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 22 of 52 PageID #:
                                    2588
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 23 of 52 PageID #:
                                    2589
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 24 of 52 PageID #:
                                    2590
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 25 of 52 PageID #:
                                    2591
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 26 of 52 PageID #:
                                    2592
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 27 of 52 PageID #:
                                    2593
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 28 of 52 PageID #:
                                    2594
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 29 of 52 PageID #:
                                    2595
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 30 of 52 PageID #:
                                    2596
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 31 of 52 PageID #:
                                    2597
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 32 of 52 PageID #:
                                    2598
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 33 of 52 PageID #:
                                    2599
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 34 of 52 PageID #:
                                    2600
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 35 of 52 PageID #:
                                    2601
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 36 of 52 PageID #:
                                    2602
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 37 of 52 PageID #:
                                    2603
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 38 of 52 PageID #:
                                    2604
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 39 of 52 PageID #:
                                    2605
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 40 of 52 PageID #:
                                    2606
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 41 of 52 PageID #:
                                    2607
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 42 of 52 PageID #:
                                    2608
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 43 of 52 PageID #:
                                    2609
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 44 of 52 PageID #:
                                    2610
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 45 of 52 PageID #:
                                    2611
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 46 of 52 PageID #:
                                    2612
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 47 of 52 PageID #:
                                    2613
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 48 of 52 PageID #:
                                    2614
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 49 of 52 PageID #:
                                    2615
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 50 of 52 PageID #:
                                    2616
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 51 of 52 PageID #:
                                    2617
Case 1:18-cv-00030-IMK-MJA Document 180-2 Filed 02/05/21 Page 52 of 52 PageID #:
                                    2618
